STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

                                                                                  FILED
In re: D.L.-1, D.L.-2, and G.L.                                                 May 22, 2017
                                                                                RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
No. 16-1153 (Jackson County 15-JA-136, 15-JA-137, & 15-JA-138)                    OF WEST VIRGINIA




                              MEMORANDUM DECISION
        Petitioner Father L.W., by counsel Teresa C. Monk, appeals the Circuit Court of Jackson
County’s September 15, 2016, order terminating his parental rights to D.L.-1, D.l.-2, and G.L.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee
Niezgoda, filed a response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Erica Brannon Gunn, filed a response on behalf of the children in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in (1) adjudicating
him as an abusing parent; (2) permitting the DHHR to file a case plan that did not properly
address the problems that led to the petition’s filing; and (3) terminating his parental rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In November of 2015, the DHHR filed an abuse and neglect petition against the parents
based upon allegations of the parents’ drug use and domestic violence in the home. The petition
also alleged that petitioner was previously convicted for drug offenses and was indicted on
criminal charges in June of 2015, including charges of operating or attempting to operate a
clandestine drug laboratory; possession of substances used as precursors to manufacturing
methamphetamine; manufacturing methamphetamine; and exposing a child to
methamphetamine.2 According to the guardian, although the original petition did not include

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because two children share the same initials,
we will refer to them as D.L.-1 and D.L.-2 throughout this memorandum decision.
       2
        The DHHR subsequently filed two amended petitions. The first amended petition added
additional parties to the matter that are not at issue in this appeal. The second amended petition

                                                                                   (continued . . . )
                                                 1

allegations to this effect, the DHHR initiated this action less than one month after another infant
in the home, G.L., died.

        In February of 2016, petitioner stipulated to the DHHR’s allegations that he exposed the
children to domestic violence. Petitioner also admitted to a prior conviction of possessing
precursors to manufacturing methamphetamine and that he currently had charges pending for
several methamphetamine-related crimes, including exposing a child to methamphetamine.

        In April of 2016, the circuit court held a series of dispositional hearings. Ultimately, the
circuit court granted petitioner a post-adjudicatory improvement period. However, during his
improvement period, petitioner failed to comply with mandatory drug screens, failed to comply
with parenting and adult life skills services such that the provider terminated the same, and was
found to have a poor prognosis for improved parenting by a parenting evaluator. As such, the
DHHR filed a motion to revoke petitioner’s improvement period and terminate his parental
rights in June of 2016.

         In July of 2016, the circuit court held a dispositional hearing. Petitioner did not attend the
hearing, although he was represented by counsel. During the hearing, petitioner’s service
provider testified to his failure to comply with services. The circuit court found that petitioner
failed to participate in the improvement period and that the children’s best interests required
termination of his parental rights. As such, the circuit court terminated petitioner’s parental
rights.3 It is from the dispositional hearing that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record



included allegations of chronic domestic violence in the home, in addition to allegations that
petitioner and the mother abused and manufactured methamphetamine.
       3
          The record and the parties are silent as to the status of the mother’s parental rights.
According to the DHHR, as of the filing of its response brief, the children are all currently placed
together in a foster home with a permanency plan of adoption therein.



                                                  2

       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, the Court finds
no error in the proceedings below.

        First, the Court rejects petitioner’s argument that the circuit court erred in adjudicating
him as an abusing parent.4 On appeal, petitioner argues that the allegations in the petition, even if
true, do not rise to the level of abuse or neglect because petitioner was not the aggressor in the
domestic violence that took place in the home and because his involvement in criminal activity
does not constitute abuse. However, the Court finds that petitioner is not entitled to challenge the
sufficiency of his adjudication on appeal because he stipulated to the same. We have previously
held that “‘[a] litigant may not silently acquiesce to an alleged error, or actively contribute to
such error, and then raise that error as a reason for reversal on appeal.’ Syllabus Point 1, Maples
v. West Virginia Dep’t of Commerce, 197 W.Va. 318, 475 S.E.2d 410 (1996).” Syl. Pt. 2,
Hopkins v. DC Chapman Ventures, Inc., 228 W.Va. 213, 719 S.E.2d 381 (2011). Further,

               “[a] judgment will not be reversed for any error in the record introduced
       by or invited by the party seeking reversal.” Syllabus Point 21, State v. Riley, 151
       W.Va. 364, 151 S.E.2d 308 (1966), overruled on other grounds by Proudfoot v.
       Dan’s Marine Service, Inc., 210 W.Va. 498, 558 S.E.2d 298 (2001).

Id. at 215, 719 S.E.2d at 383, Syl. Pt. 3.

        The record in this matter is clear that petitioner voluntarily chose to stipulate to the
adjudication against him. Moreover, petitioner did not object to his adjudication as an abusing
parent, nor did he challenge the sufficiency of the allegations against him as contained in the
DHHR’s petition. In fact, the circuit court advised petitioner “that by making admissions, the
[circuit c]ourt would find that [he was] an abusing . . . parent and that the [children] were . . .
abused and neglected children.” Despite the circuit court’s warnings, petitioner admitted to his
role in the domestic violence in the home as well as his indictment for several drug offenses,
including exposing a child to methamphetamine. After petitioner made his stipulation, the circuit
court asked both the guardian and counsel for the DHHR if the stipulation was sufficient. Both
responded affirmatively, and petitioner made no objection to the circuit court proceeding to
adjudicate him as an abusing parent. For these reasons, the Court finds that petitioner is entitled



       4
        The record shows that the circuit court actually adjudicated petitioner as “an abusing and
neglecting parent” based on his admissions. However, West Virginia Code § 49-1-201 defines
“abusing parent” as “a parent . . . whose conduct has been adjudicated by the court to constitute
child abuse or neglect as alleged in the petition charging child abuse or neglect.” (emphasis
added) Because the definition of “abusing parent” includes parents who have been adjudicated of
abuse and/or neglect, the Court will use the correct statutory term throughout this memorandum
decision.



                                                 3

to no relief in regard to adjudication in this matter, as he clearly invited any such error by
entering into a stipulated adjudication.

        Next, the Court finds no merit to petitioner’s argument regarding the circuit court’s
alleged error in permitting the DHHR to file a case plan that failed to address the issues of abuse
and neglect in the home.5 Specifically, petitioner alleges that all the terms and conditions of his
improvement period concerned issues of substance abuse, which was not a ground upon which
he was adjudicated. We do not agree. Petitioner’s stipulation included admissions to past drug
offenses and additional criminal charges stemming from drug offenses that were currently
pending against him, including one criminal charge for exposing a child to methamphetamine.
As such, it is clear that issues of substance abuse were central to petitioner’s adjudication, in
addition to the allegations of domestic violence in the home. Moreover, the Court finds no merit
to petitioner’s allegation that none of the terms and conditions addressed the major concern of
domestic violence. Petitioner specifically lists his participation in parenting and life skills
education, as well as his participation in a parental fitness evaluation, as services that addressed

       5
        In his argument in support of this assignment of error, petitioner sets forth, in just two
sentences with no citation to law or the record, that no one other than a DHHR worker signed the
case plan and that “there is nothing in the record that suggests that the parents ever had a copy of
the plan.” To the extent that petitioner is attempting to argue that he could not comply with the
terms of his improvement period because he did not receive a copy of the case plan, the Court
finds no merit to this argument. Specifically, in its May 11, 2016, order granting petitioner an
improvement period, the circuit court directed that his improvement period would include

       the following terms and conditions: (1) Meaningful participation in parenting; (2)
       Meaningful participation in Adult Li[f]e Skills; (3) Out-patient substance abuse
       treatment; (4) Random drug screens; (5) If there are failed drug screens, then
       [petitioner] will be required to complete in-patient drug screening; (6) Maintain
       verifiable employment; (7) Maintain safe and adequate housing; (8) Refrain from
       associating with individuals with [Child Protective Services] history, criminal
       history, and substance abuse history; and (9) Individual counseling including
       domestic violence programming.

We have previously held that

       “[t]he purpose of the family case plan . . . is to clearly set forth an organized,
       realistic method of identifying family problems and the logical steps to be used in
       resolving or lessening these problems.” Syl. Pt. 5, State ex rel. Dep’t of Human
       Services v. Cheryl M., 177 W.Va. 688, 356 S.E.2d 181 (1987).

Syl. Pt. 2, in part, In re Desarae M., 214 W.Va. 657, 591 S.E.2d 215 (2003). Given that the
record clearly shows that petitioner was presented with an organized, realistic set of goals
designed to resolve the conditions of abuse and neglect in the home, the Court finds no error in
regard to petitioner’s allegation that he did not receive a copy of the case plan below.



                                                 4

only his substance abuse. However, petitioner provides no explanation as to how these services
would not also address the issues of domestic violence in the home. On the contrary, the DHHR
states that these services were designed to address the issues of domestic violence. Accordingly,
the Court finds no error in the circuit court permitting the DHHR to file the case plan at issue, as
it appropriately listed services designed to remedy the conditions of abuse and neglect in the
home.

        Finally, the Court finds no error in the circuit court’s termination of petitioner’s parental
rights. Petitioner alleges that the circuit court erred in holding the dispositional hearing in his
absence. According to petitioner, the circuit court failed to continue the hearing and, thus, denied
him the right to testify and present evidence. We do not agree. Not only is the record devoid of
petitioner’s counsel requesting a continuance at the dispositional hearing, the record shows that
petitioner had actual notice of the dispositional hearing. According to the record, petitioner’s
counsel instructed petitioner to be at the courthouse at the specific time of the dispositional
hearing on the morning of that hearing. Despite this notice, petitioner failed to appear. Moreover,
while it is true that West Virginia Code § 49-4-604(a) provides parents with “an opportunity to
be heard” at the dispositional hearing, petitioner’s absence at the dispositional hearing is not
violative of this requirement. On the contrary, petitioner’s counsel was present at the hearing and
fully represented his interests. As such, we find no error in the circuit court conducting the
dispositional hearing in petitioner’s absence.

        Moreover, in reaching termination of petitioner’s parental rights, the circuit court heard
testimony that, out of the thirty-four drug screens he was supposed to attend, petitioner appeared
for only five. Further, petitioner’s service provider testified to cancelling petitioner’s services
due to his noncompliance. Accordingly, the circuit court found that petitioner was unwilling or
unable to cooperate with the DHHR in the development of a reasonable family case plan.
Pursuant to West Virginia Code § 49-4-604(c)(2), this situation constitutes one in which there is
no reasonable likelihood the conditions of abuse or neglect can be substantially corrected, which
the circuit court also found. Additionally, the circuit court found that termination of petitioner’s
parental rights was necessary for the children’s welfare. Pursuant to West Virginia Code § 49-4­
604(b)(6), circuit courts are directed to terminate a parent’s parental rights upon such findings.
Further, we have held as follows:

               “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, W. Va.Code [§]
       49-6-5 [now West Virginia Code § 49-4-604] . . . may be employed without the
       use of intervening less restrictive alternatives when it is found that there is no
       reasonable likelihood under W. Va.Code [§] 49-6-5(b) [now West Virginia Code
       § 49-4-604(c)] . . . that conditions of neglect or abuse can be substantially
       corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
below.

       This Court reminds the circuit court of its duty to establish permanency for the children.
Rule 39(b) of the Rules of Procedure for Child Abuse and Neglect Proceedings requires:

                                                 5

       At least once every three months until permanent placement is achieved as
       defined in Rule 6, the court shall conduct a permanent placement review
       conference, requiring the multidisciplinary treatment team to attend and report as
       to progress and development in the case, for the purpose of reviewing the progress
       in the permanent placement of the child.

Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the
children within twelve months of the date of the disposition order. As this Court has stated,

               [t]he [twelve]-month period provided in Rule 43 of the West Virginia
       Rules of Procedures for Child Abuse and Neglect Proceedings for permanent
       placement of an abused and neglected child following the final dispositional order
       must be strictly followed except in the most extraordinary circumstances which
       are fully substantiated in the record.

Cecil T., 228 W.Va. at 91, 717 S.E.2d at 875, Syl. Pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under W.Va.Code § 49-6-5(a)(6) [1996] [now West Virginia Code § 49-4­
       604(b)(6)], the circuit court shall give priority to securing a suitable adoptive
       home for the child and shall consider other placement alternatives, including
       permanent foster care, only where the court finds that adoption would not provide
       custody, care, commitment, nurturing and discipline consistent with the child’s
       best interests or where a suitable adoptive home can not be found.

Syl. Pt. 3, State v. Michael M., 202 W.Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the
child is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W.Va. 648, 408
S.E.2d 400 (1991).

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 15, 2016, order is hereby affirmed.

                                                                                         Affirmed.
ISSUED: May 22, 2017


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker

                                                 6